IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MICHELLE LASH,                         : No. 36 MAL 2015
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (JAY FOULKROAD AND SON,          :
INC.),                                 :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 8th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.